DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 
Reasons For Allowance

The cited references do not disclose updating an aggregated index with data in a received plurality of data entries, wherein the aggregated index associates a plurality of first keys comprising content item identifiers and a plurality of second keys comprising application identifiers with values comprising global view values, wherein each global view value specifies a number of times that a particular content item has been accessed by a particular application, and in response to an input received from a user device, determining one or more recommendations of applications or content items using i) the aggregated index and ii) one or more relevance scores determined for particular content items or particular applications.



After a thorough search, and in light of the prior art of record, claims 2-22 (renumbered as 1-21) are allowed.


The drawings filed 1/27/2020 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Phelan, Owen, et al., “Terms of a Feather:  Content-based News Recommendation and Discovery using Twitter”, ECIR-11, DCU, Dublin, Ireland, April 19, 2011, 14 pages.
Ranking based upon user click interactions (paper’s page 2, top para.); Recommendation techniques, implicit and explicit access, and item relevances (paper’s page 2, 1st para. of section 2. Background); Content-based approach to recommender systems discussed as prior art, whereas Phelan looks at individual terms of the content (paper’s page 3, 1st full paragraph); Use of reviews in content-based recommender (paper’s page 3, last paragraph); Two content indexes, Twitter and RSS based, are used to correlate terms from tweets and RSS content (paper’s page 5, section 3.1 System Architecture); No explicit access count or explicit first and second keys






US Patent Application Publications
Kenedy 	 				2021/0209134
Index, keys, associated data links, key usage in a table (para. 0054); Recommendations based on a pangenetic attributes of a user (0026); No explicit access count or explicit first and second keys.  

Liu 	 				2012/0089621
Use of topics [list of content items] and content item relevance strength as keys (0025); Use of Browsing time to reflect user interest (0026); Use of group interest retrieval and cosine similarity for content relevance score (0037); No explicit access count or explicit first and second keys.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



September 7, 2021